Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-13 and 16 are objected to because of the following informalities:  it is unclear EXACTLY what comprises the connector housing.  In the body of the claims, it is unclear exactly which part of the connector housing is intended.  In claim 11 it is unclear what the lateral slot is a part of.  In claim 16, line 4, -- a – should be inserted before “contact”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin 10033132.
	Regarding claim 1, Baldwin (Figure 3) substantially discloses the claimed invention, including a contact assembly for a connector housing, comprising: an adapter element 104 having a sleeve 134 with a lead-through opening at 132 extending in an axial direction of the sleeve and with a bore 138 extending perpendicularly to the lead-through opening through the sleeve; and a contact element 106 adapted to be inserted into the lead-through opening and latched (via 160) to the sleeve.  It would have been an obvious reversal of parts to thread bore 138 instead of the bore of the contact element which receives bolt 160, since the result would be substantially the same.
Regarding claim 2, Baldwin discloses the contact element 106 has a cable connection section (either end of the contact element) and one of a male and female (very broadly recited) contact section (the other end of the contact element) opposite to the cable connection section.

Regarding claim 4, Baldwin discloses the cable connection section is a screw-type connection section 150, having a screw hole adapted to receive a screw 160 extending through a circumferential surface of the contact element at the cable connection section.
Regarding claim 5, Baldwin discloses a screw 160 is provided that extends through the threaded bore of the adapter element and into an interior of the contact element 106.
Regarding claim 9, Baldwin discloses a contact set including the adapter element 104 and at least two different contact elements 106 from the group comprising: a contact element having a male contact section; a contact element having a female (broadly recited) contact section 150 or 152; a contact element having a crimp-type connection section 152; and a contact element having a screw-type connection section 160, any of the at least two contact elements are adapted to be inserted and latched to the adapter element.
Regarding claim 10, Baldwin is applied as above.  Baldwin further discloses connector housing 202. 
Regarding claim 12, Baldwin is applied as above.  Baldwin further discloses backshell 202. 
Regarding claims 13-15, Baldwin discloses the back shell 202 is coupled to the connector housing by a rotational coupling 116 (which is considered to be a latching structure configured to secure a relative rotational position of the connector housing and the back shell is formed on each of the connector housing and the back shell, wherein the latching structures of the connector housing and of the back shell are configured to automatically engage at an end position of the rotational coupling).
Claims 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as applied to claims 1 and 10 above, and further in view of Petersen et al 5934945.
Petersen et al discloses (Figure 2) an axial slit (lateral slot) 22 extending along the axial direction of the sleeve of the adapter element 32 (which is a stamped and bent part), and to form adapter element 104 of Baldwin as a stamped and bent part having an axial slit (lateral slot) thus would have been obvious, for economy of manufacture. 
Claims 16-20 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  it would not have been obvious to provide the adapter element of Baldwin with a latching flap; nor does Baldwin disclose at least one male contact and at least one female contact configured to be mated thereto; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GARY F PAUMEN/Primary Examiner, Art Unit 2833